            Case 2:19-cv-05156-GJP Document 21 Filed 06/26/20 Page 1 of 1




                        IN THE UNITE STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLANIA

MICHELLE CANDACE CRAWFORD                            :         CIVIL ACTION
                                                     :
       v.                                            :
                                                     :
ANDREW SAUL,                                         :
Commissioner of Social Security                      :         NO. 19-5156

                                           ORDER

       AND NOW, this 26th day of June, 2020, for the reasons expressed in the Court’s

Opinion filed today, it is HEREBY:

       ORDERED that the claimant’s Request for Review is GRANTED IN PART and the

matter REMANDED to the agency for the taking of additional vocational testimony to determine

whether work existed which the claimant could have performed in the relevant period requiring

only occasional reaching in any direction with her left arm.

        The Clerk of Court is directed to mark this matter as CLOSED.




                                                     BY THE COURT:


                                                           /s/Jacob P. Hart
                                                     ___________________________________
                                                     JACOB P. HART
                                                     UNITED STATES MAGISTRATE
